Title: Alexander Macomb to Tobias Lear, 31 January 1790
From: Macomb, Alexander
To: Lear, Tobias



Sunday Jany 31. 1790.

Mr Macomb presents Mr Lear with his respects he has receiv’d his note of this morning and informs him that he will take pleasure in affording any assistance in his power to effect the accomplishment of the Wishes of The President of the United States.
If Mr Lear chuses, Mr M— will propose an immediate exchange of Houses there can be no impropriety in such negociation, and he ⟨mutilated⟩ from Mr Ottos obliging disposition the

Transaction might succeed. At the same he could speak for any part of the furniture that might be wanted. Mr Macomb will See Mr Lear with great pleasure at his house this evening; or if it is any ways inconvenient for Mr Lear to visit Mr M. he will with equal cheerfulness wait upon Him.
